DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted June 3, 2022, has been received.   The amendment of claims 1-6, 8, 11, and 16-17; and cancellation of claim 14, is acknowledged.
Allowable Subject Matter
Claims 1-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to an apparatus having an acoustic transducer and controller, the acoustic transducer configured to both transmit an acoustic signal through a space in which the apparatus is located and also to receive a reflection of the acoustic signal from the space.
The cited art, U.S. Patent Pub. 2017/0003176 (“Phan Le”) in view of U.S. Patent Pub. 2016/0320349 (“Murphy”), discloses a similar apparatus also having an acoustic transducer and controller, the acoustic transducer configured to both transmit an acoustic signal through a space in which the apparatus is located and also to receive a reflection of the acoustic signal from the space. However, the cited art does not appear to explicitly disclose or suggest that the controller is configured to determine a total time-of-flight equal to a time period starting when the acoustic signal was transmitted and ending when the reflection of the acoustic signal was received, wherein the controller is further configured to determine a of temperature of the space based on the total time-of-flight, the transmission and receipt of the signal at the same single acoustic transducer instead of a second transducer.  Thus, the specific arrangement of the acoustic transducer of the apparatus is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853